It has been clearly established that the prima facie showing of the existence of a cause of action by plaintiff in her affidavit, which was proffered to the Special Term in support of her application for the warrant, was made possible only by false and unwarranted statements therein, and that plaintiff has no cause of action with respect to the merchandise which was delivered to her, any claim which she might have had having been extinguished by the agreement of settlement. Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.